DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Response to Amendment	
	The amendment filed 09/19/2022 has been entered. Claims 9, 12 and 16 have been amended. Claims 18-19, 22-23 and 27-31 have been cancelled. Claims 1-8, 20, 24-26, and 32-34 were previously cancelled. Claims 9-17 and 21 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Recupero (Pub. No.: US 2005/0089551 A1), in view of Kushnir et al. (Pub. No.: US 2015/0044272 A1).
	Regarding claim 9, Recupero discloses (fig. 6) a method for treating a wound, comprising:	Fixing a clotting mold device (agent-containing window dressing 150) over the wound (¶ 0047, ln. 1-2), said clotting mold device comprises a cavity (see dome 157) surrounded by a lip (see bottom element 159) that is configured for attachment to skin in a fluid tight manner (¶ 0024, ln. 1-6), said fixing comprises attaching the lip to a skin portion surrounding the wound to thereby form a fluid tight (abstract, ln. 20-23) mold space defined between the wound and the cavity (see fig. 6, see cut out area of bottom element ¶ 0022, ln. 1-2);
	Obtaining a mixture (clotting agent 161);
	Following said fixing, introducing the mixture (161) into the mold cavity after fixing the clotting mold device over the wound (¶ 0027, ln. 1-9, ¶ 0047, 1-15) and permitting the blood to clot within the mold cavity to thereby form a blood clot over the wound (¶ 0038, ln. 14-19); and
	Maintaining the blood clot over the wound for a wound-healing period (¶ 0002, ln. 6-7). 
	Recupero does not disclose mixing whole blood with a coagulation initiator to obtain the mixture. 
	Kushnir teaches a method of treating a wound (abstract) and thus in the same field of endeavor comprising mixing whole blood with a coagulation initiator to obtain a mixture (¶ 0028, ln. 19-24, ¶ 0030, ln. 1-3) and introducing the mixture to thereby form a blood clot over the wound (¶ 0044, ln. 1-3, ¶ 0137, ln. 7-8, ¶ 0143, ln. 1-3).
	The substitution of the mixture of Recupero for the mixture of whole blood and a coagulation initiator of Kushnir would achieve the predictable result of providing an agent that promotes clot formation (Kushnir ¶ 0137, ln. 7-8). Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the mixture of Recupero for the mixture of whole blood and a coagulation initiator of Kushnir, as the substitution would achieve the predictable result of promoting clot formation (Kushnir ¶ 0137, ln. 7-8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 10, Recupero discloses wherein said fixing comprise adhering the lip onto said skin portion with an adhesive (¶ 0041, ln. 5-8). 
	Regarding claim 11, Recupero discloses wherein said lip comprises said adhesive (¶ 0024, ln. 1-4) or said adhesive is fitted onto said lip or onto said skin portion prior to said fixing (¶ 0024, ln. 4-6). 
	Regarding claim 13, Recupero in view of Kushnir fail to teach combining the blood with a scaffold matrix prior to blood clot formation, such that said scaffold matrix becomes integrated within the formed blood clot.  
	Kushnir teaches combining the blood with a scaffold matrix prior to blood clot formation, such that the scaffold matrix (support structure) becomes integrated with the formed blood clot (¶ 0035, ln. 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that it includes combining the blood with a scaffold matrix prior to blood clot formation, such that said scaffold matrix becomes integrated within the formed blood clot, as taught by Kushnir, as providing the scaffold matrix can permit spreading of the blood over a larger area (¶ 0042, ln. 10-13). 
	Regarding claim 14, Recupero in view of Kushnir fail to teach wherein said scaffold matrix is fitted onto the wound prior to said fixing.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that the scaffold matrix is fitted onto the wound prior to said fixing in order to suitably integrate the scaffold matrix with the formed blood clot. 
	Regarding claim 15, Recupero in view of Kushnir fail to teach wherein said scaffold matrix is comprised within said cavity.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that the scaffold matrix is comprised within said cavity as the cavity is where the blood is introduced and where the blood clots over the wound (see rejection of claim 9). 
	Regarding claim 16, Recupero in view of Kushnir fail to teach following formation of the blood clot, removing said device from the wound; and fixing a dressing material, e.g. gauze, over the blood clot.  
	However, Recupero discloses that the method for treating a wound is for the treatment of bleeding by inducing clotting (¶ 0002). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the device from the wound following formation of the blood clot since bleeding has arrested and the device is no longer needed. 
	Further, Kushnir teaches (fig. 1B) fixing a dressing material over the blood clot (covering 162, ¶ 0148). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that it includes fixing a dressing material over the blood clot, as taught by Kushnir, in order to prevent unwanted contact force on the wound.
	Regarding claim 21, Recupero discloses wherein said device comprise a closure (peelable strip 165) removably fixed to the lip and sealing the cavity (see fig. 6, ¶ 0048, ln. 5-9), said closure is removed prior to said fixing (¶ 0048, ln. 6-9). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Recupero in view of Kushnir, as applied to claim 9 above, and further in view of Buckman et al. (Pub. No.: US 2008/0132820 A1).
Regarding claim 12, Recupero in view of Kushnir fail to teach wherein said fixing comprises forming a vacuum within the mold cavity.
Buckman teaches (fig. 18) a method for dressing a wound (abstract) and thus in the same field of endeavor comprising forming a vacuum within a mold cavity (¶ 0095, ln. 1-3, 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify said fixing of Recupero in view of Kushnir such that it comprises forming a vacuum within the mold cavity, as taught by Buckman, in order to hold the wound dressing tightly against the skin (Buckman ¶ 0095, ln. 1-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Recupero in view of Kushnir, as applied to claims 9 and 22 above, and further in view of Ha et al. (Pub. No.: US 2010/0318052 A1).
	Regarding claim 17, Recupero in view of Kushnir fail to teach wherein said introducing comprises: piercing the walls by a needle; and injecting blood into said mold space through the needle.  
	Ha teaches (fig. 2) a method for treating a wound and thus in the same field of endeavor comprising (10) introducing comprises piercing walls by a needle; and injecting fluid through the needle (¶ 0052, ln. 5-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood of Recupero in view of Kushnir such that introduced by piercing the walls by a needle and injecting it through the needle, as taught by Ha as doing so can provide a method of introducing fluid into the dressing (¶ 0052, ln. 5-8). 

Response to Arguments
	Applicant’s arguments regarding the claim objections are moot as claim 22 has been cancelled.
	Applicant's arguments filed 09/19/2022 regarding the rejections under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues that neither Recupero nor Kushnir teach mixing whole blood with a coagulation initiator away from the wound and introducing the mixture into a mold cavity fixed to the wound to allow the formation of a whole blood clot on the wound. However, as discussed in the rejection above, Kushnir teaches mixing whole blood with a coagulation initiator. Further, Recupero teaches introducing the clotting agent after the dressing is fixed over the wound. Accordingly, Recupero in view of Kushnir provide a mixture of whole blood and a coagulation initiator introduced into a mold cavity fixed to the wound. Further, applicant argues that Kushnir’s teaches clotted whole blood applied as part of a wet or dry dressing and is unsatisfactory for use with Recupero. However, Kushnir teaches embodiments where whole blood is applied to the skin to form a blood clot thereon (¶ 0044) and would accordingly be operable with the dressing of Recupero. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781   

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781